Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	In view of amendments to claims 25 and 26, the restriction requirement dated 22 December 2020 has been withdrawn.
	Claims 1-6, 8, 11-12, and 21-31 are examined on the merits below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11, 12, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 simultaneous requires that 1) voids
Had the claim required the elastomeric materials to permeate into a void (singular emphasized) of the cover, claim 1 would have been definite, as shown in the following.

    PNG
    media_image1.png
    223
    346
    media_image1.png
    Greyscale

However, claim 1 requires the presence of multiple voids, each of which accessible by the elastomeric materials.  A simplified representation of this is shown below.  While permeation into each void is possible, gaps between adjacent segments no longer extend between a top of the cushioning element (defined by the respective tops of the segments) and a bottom surface of the cushioning element.  It is therefore unclear how the claimed topography may be effected, given the conflicting requirements of 1) and 2).  No attempt is thus made to reject the claims over the prior art, given the impossible topography demanded by the claim.

    PNG
    media_image2.png
    326
    357
    media_image2.png
    Greyscale

As claims 2-6, 8, 11, 12, 21, and 22 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-6, 8, 11, 12, 21, and 22 are also held to be rejected.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 also simultaneous requires that 1) voids
Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if “the plasticized copolymer” recited in claim 25 refers to the previously recited “a plasticized elastomeric copolymer” or if it refers to another copolymer.  For prior art rejection below, “the plasticized copolymer” recited in claim 25 is presumed to refer “a plasticized elastomeric copolymer”
As claims 26 and 27 depend on claim 25, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 25, claims 26 and 27 are also held to be rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6, 8, 11, 12, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
As noted in ¶ 3-5 above, claim 1 requires a topographical configuration that is impossible to achieve; ipso facto, Applicant cannot have been in possession of an article having a topography that is impossible to achieve.  While it is noted that provisos 1) and 2) separately are disclosed in the specification as filed, the specification never disclosed the combination of provisos 1) and 2).
As claims 2-6, 8, 11, 12, 21, and 22 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-6, 8, 11, 12, 21, and 22 are also held to be rejected.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As noted in ¶ 8 above, claim 30 requires a topographical configuration that is impossible to achieve; ipso facto, Applicant cannot have been in possession of an article having a topography that is impossible to achieve.  While it is noted that provisos 1) and 2) separately are disclosed in the specification as filed, the specification never disclosed the combination of provisos 1) and 2).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 24 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0111836 A1 (“Masanek”) in view of U.S. 2011/0133376 A1 (“Hackett”).
Considering claim 1, Masanek discloses a modular plastic floor tiles made from a two-shot injection molding process, wherein the body of the floor tile (reading on the claimed cover) is made of a first material such as a polypropylene, and wherein that a second material (reading on the claimed cushioning element) is overmolded onto the body to form a material that 1) covers the bottom of the body and 2) fills cavities located on the top of the body (Masanek ¶ 0066-0073 and Figs. 4-8, with Figs. 8 reproduced, infra).  

    PNG
    media_image3.png
    1244
    786
    media_image3.png
    Greyscale

Specifically, Masanek discloses that the overmolding is effected by the second material flowing through holes 602 located the body (id. ¶ 0069 and Figs. 6-7, reproduced infra), thereby reading on the limitation that material constituting the cushioning element permeating into voids of the cover.

    PNG
    media_image4.png
    608
    659
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    612
    632
    media_image5.png
    Greyscale

Masanek differs from the claimed invention, as though it discloses the usage of a resin containing styrenic thermoplastic elastomers, Masanek does not teach the inclusion of plasticizer in the resin.
However, inclusion of plasticizers in soft styrenic thermoplastic elastomers is known.  For instance, Hackett teaches the usage of plasticizing oil with SEBS to form a soft elastomer (Hackett ¶ 0002).  Masanek is analogous, for being directed to floor coverings; Hackett is analogous, for being concerned with usage of soft styrenic thermoplastic elastomers as cushions.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included plasticizing oil in the resin containing styrenic thermoplastic elastomers, as Hackett is considered to have demonstrated that doing so is known in the art of elastomeric cushions.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
Masanek in view of Hackett renders obvious claim 23.
Considering claims 24 and 28, the soft second material shown in Fig. 5 of Masanek is considered to form an array.  Furthermore, plurality of the features in Fig. 5 are shown to be further arranged into a larger 4 × 4 formation.
Considering claim 29, each placement of the soft second material in the larger 4 × 4 formation is discrete from soft materials in adjacent regions.
Considering claim 31, within each placement of the soft second material are intersecting elements; spaces between these elements define voids.

Considering claim 25, ¶ 24-27 above (Masanek modified by Hackett) would also apply to claim 25, as Hackett teaches the usage of plasticizer, and as SEBS is an elastomeric triblock copolymer (with styrenic A-block and ethylene-butylene B-block).


Response to Arguments
In view of amendments to at least claims 1, 23, and 25, all lines of rejections as set forth in the Non-Final Office Action of 12 June 2020 have been withdrawn.  

Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781